March 2, 2005


Mr. Rick K. Disney
Cotten Schmidt, LLP
420 Throckmorton Street, Suite 500
Ft. Worth, TX 76102
Mr. John A. Seib Jr.
Seib & Brady
350 Founders Square, 900 Jackson Sq
Dallas, TX 75202

RE:   Case Number:  05-0076
      Court of Appeals Number:
      Trial Court Number:

Style:      IN RE  VANDERBILT MORTGAGE AND FINANCE, INC.

Dear Counsel:

      Today  the  Multidistrict  Litigation  Panel  delivered  the  enclosed
opinion in the above-referenced case.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Multidistrict Litigation Panel |
|   |(via email)                    |